Citation Nr: 9934745	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in January 1995 which denied the claimed benefits.  

The January 1995 rating decision also denied an increased 
rating for the veteran's service-connected scoliosis of the 
dorsal spine.  The veteran testified regarding that 
disability at a personal hearing before a hearing officer at 
the RO in January 1996 and a statement of the case concerning 
that issue was furnished in April 1996.  The record does not 
reflect that the veteran submitted a substantive appeal as to 
that issue and the RO has not certified the issue for 
appellate consideration.  Therefore, that issue is not before 
the Board for appellate consideration at this time.  

The Board also notes that the veteran indicated on his 
substantive appeal that he wanted a personal hearing before 
the Board.  Because he later testified at a hearing before a 
hearing officer, the Board wrote the veteran to ascertain his 
wishes regarding a Board hearing.  He responded that he 
wanted a Board hearing at the RO.  Therefore, the case was 
Remanded in March 1999 for the RO to schedule such a hearing.  
In May 1999, the veteran wrote the RO that he no longer 
wanted a hearing, and the RO returned the case to the Board 
for appellate consideration.  


FINDING OF FACT

The evidence shows that the veteran's claim for service 
connection for degenerative disk disease of the lumbar spine 
is plausible.  


CONCLUSION OF LAW

The claim for service connection for degenerative disk 
disease of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that no back complaints or 
pertinent abnormal clinical findings were recorded at the 
time of the veteran's enlistment examination.  There are no 
records of any back complaints or pertinent abnormal clinical 
findings at any time during service or at the time of his 
separation examination.  The report of a chest x-ray obtained 
during the separation examination, however, notes moderate 
right scoliosis of the lower dorsal spine; the vertebrae and 
interspaces reportedly otherwise appeared normal.  

In December 1960, the veteran filed a claim for service 
connection for, inter alia, a back condition which he 
allegedly sustained as a result of an injury in 1953.  A VA 
orthopedic examination was conducted, at which time the 
veteran reported that he had had some degree of back 
discomfort ever since service, but that the pain had 
increased in severity during the preceding few months.  The 
examiner noted and diagnosed severe, symptomatic scoliosis of 
the dorsolumbar spine.  

A rating decision in February 1961 granted service connection 
for scoliosis of the dorsal spine and assigned a 
noncompensable evaluation for the disability.  

During a VA compensation examination in April 1961, the 
veteran complained of constant tightness in his back, 
particularly in the morning.  He indicated that he also had 
difficulty bending and straightening in the morning.  No 
pertinent abnormal clinical findings were reported.  

The veteran underwent several additional VA compensation 
examinations over the years, but none of those examination 
reports notes any back complaints or abnormal clinical 
findings concerning his back.  

In March 1994, a private physician wrote that the veteran had 
developed degenerative disk disease of the lumbar spine which 
was rather significantly severe.  He also noted the veteran's 
significant dorsal lumbar scoliosis.  The physician opined 
that the veteran's "continuing disability may have very well 
been related to the problem which was discovered while he was 
in the military."  

Another VA compensation examination was conducted in 
September 1994.  The examiner noted the veteran's report of 
constant low back pain that had worsened over time, as well 
as left leg pain that radiated down to the level of the 
ankle.  He denied any numbness, but indicated that he had 
marked limitation in flexibility of his spine.  On 
examination, there was significant limitation of back motion 
in all axes and left-sided paraspinal lumbar muscle spasm.  
No abnormal neurological clinical findings were reported.  X-
rays of the lumbosacral spine reportedly showed marked 
scoliosis of the lumbar spine associated with mild to 
moderate degenerative changes at L3-4, L4-5, and L5-6, as 
well as in the lower thoracic spine.  The examiner's 
diagnosis was of chronic low back pain.  

VA nerve conduction studies and electromyography of the left 
lower extremity in November 1994 reportedly showed a mild 
peripheral neuropathy with no motor involvement; there was no 
evidence of radiculopathy or plexopathy.  

The veteran testified at a personal hearing in January 1996 
that he had had back pain and stiffness since service and 
that it had progressively worsened.  He stated that he had 
been treated by a private orthopedist for about 5 years.  He 
indicated that he had had to retire 21/2 to 3 years previously 
because he could no longer do his job because of his back.  
The veteran denied any injuries to his back.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (1999).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The Board notes that the evidence clearly shows that the 
veteran now has degenerative disk disease of the lumbar 
spine.  Further, service connection has already been 
established for scoliosis of the dorsal spine.  Moreover, 
there is some medical evidence that tends to attribute the 
veteran's degenerative disk disease to his scoliosis.  
Accordingly, the Board finds that the three criteria set 
forth in Epps and Caluza have been met and that his claim for 
service connection is plausible.  

Therefore, the Board concludes that the veteran has presented 
a well grounded claim for service connection for degenerative 
disk disease of the lumbar spine.  38 U.S.C.A. § 5107(a).  


ORDER

The claim for service connection for degenerative disk 
disease of the lumbar spine is well grounded.  


REMAND

Although the veteran's claim is well grounded, the private 
physician's statement is rather tentative in stating that the 
degenerative disk disease "very well may have been related" 
to the scoliosis and the recent lumbar spine x-ray report 
indicates only that the two disorders are "associated."  In 
addition, the x-ray report notes the presence of scoliosis of 
the lumbar spine, a finding that was not previously of 
record.  

The Board believes that a medical opinion would be helpful to 
determine whether or not the veteran's degenerative lumbar 
disk disease is related to service or to his service-
connected dorsal scoliosis.  This is particularly so, given 
VA's duty to assist the veteran in developing evidence 
regarding his claim.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that he has 
had for his back disorders.  All records 
so received should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner in the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current degenerative disk 
disease is due to a disease or injury 
incurred in service or that it is due to 
a service-connected disability to include 
the question of whether it is being 
aggravated by a service-connected 
disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the April 1996 
supplemental statement of the case, and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

